Order entered August 16, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-01694-CR

                             FRANCISCO ALVAREZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F09-73175-P

                                            ORDER
       The Court REINSTATES the appeal.

       On July 29, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We have received the reporter’s record. Therefore, in the

interest of expediting the appeal, we VACATE the July 29, 2013 order.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    DAVID EVANS
                                                              JUSTICE